ITEMID: 001-105622
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: COMMITTEE
DATE: 2011
DOCNAME: CASE OF KORKMAZ v. TURKEY
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Violation of P1-1
JUDGES: David Thór Björgvinsson;Giorgio Malinverni;Guido Raimondi
TEXT: 3. The applicant was born in 1946 and lives in Istanbul.
4. On an unspecified date in the late 1980s the General Directorate of National Roads and Highways (Devlet Karayolları Genel Müdürlüğü) (“the General Directorate”) decided to partially expropriate the applicant’s land located in the Küçükçekmece district of Istanbul. The applicant only found out about this expropriation in May 2004.
5. On 21 May 2004 the applicant brought a civil action before the Küçükçekmece Civil Court for additional expropriation compensation.
6. On 21 June 2004 the title to the property was transferred to the General Directorate.
7. On 19 July 2005 the Küçükçekmece Civil Court awarded the applicant 783,749,741,900 Turkish liras (TRL) as additional compensation, plus interest at the statutory rate.
8. On 6 March 2006 the Court of Cassation upheld the first-instance court’s judgment.
9. The applicant subsequently initiated execution proceedings before the Şişli Execution Office to obtain her additional compensation.
10. On 31 July 2008 the applicant received a partial payment of 1,159,699.20 Turkish liras (TRY).
11. On 5 August 2008 the applicant brought a case before the Şişli Execution Court in respect of the General Directorate’s outstanding debt and the interest rate that should be applied to that amount.
12. On 24 October 2008 the Şişli Execution Court held that the General Directorate had an outstanding debt of TRY 479,605.44, payable with an interest rate of 30% running from 31 July 2008.
13. On 14 November 2008 the General Directorate appealed the judgment of the Şişli Execution Court. On 2 June 2009 the Court of Cassation upheld that judgment.
14. On 12 April 2010 the General Directorate paid the applicant TRY 745,797.18 to discharge its outstanding debt, together with interest.
15. The relevant domestic law and practice are set out in the cases of Akkuş v. Turkey (judgment of 9 July 1997, Reports of Judgments and Decisions 1997-IV); Aka v. Turkey (judgment of 23 September 1998, Reports 1998-VI); Gaganuş and Others v. Turkey (no. 39335/98, §§ 15-19, 5 June 2001); Ak v. Turkey (no. 27150/02, §§ 11-13, 31 July 2007); Sarıca and Dilaver v. Turkey, no. 11765/05, § 26, ECHR 2010...
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
